OFFICE OF THE ATT’ORNEY   GENERAL   OF TEXAS
                                AUSTIN

o-   6. MANN
*-    .mlPY




                               dpialoa Co. 0~0
                                                                                       .
                                                                                           4
    Bonorabla Bbrt Yard, Adoinlotrator, ?age 2


                 *It    1s    frsqurot     thhat the   holders 0r   il00~8eti
         8~0    lvp h e na rina vlolatloR pro*lolon6 or ttioTam8
         Lia00r ~OntrOi AOt Witch    thb -fiati aq8 Or th0 ii-
         loneo porlod, la a at suah a tlw    aa will prevent
         the isBUalt88 Oi l Oit?tiOD  U4d the  holding Of 5
         bearing, before tba lloenmo hna wRlrwl.

                 aAsetulllg that          my    par8oo!i1s found to &we         vlor
         latea tbr~Ttms Liquor Control Aot atag       the PO-
         oaalag year by tbr rlngle affwwcs of unlawiully ma-
         ploy*      IInlaor, would aarobfaot justify tbs legtkl
         ooaolualo5    that tho lgplimat is not a law abiCin&
         cltltendthiD             tha    a0anlnl; of the Texna Liquor con-
         txm1    AOWW

                 krtlilq 66775,          Vernontat
                                                 Aamtatad       Penal Codo pro-
    via*s in part;
              ~*Aay parson aeuri5~ a lioonoe as mnuf0aturor,
         dlattibuto?,  or retul  sealer say in vaootioa or
         In tenrflm fllo s otltion with tbo Qounty Judge
         of tttacountyIn Whfob the 8pplloaat   a08m8 to en-
         fi-ge la rruobbummm    whloh petition ahall rtato
         as     f&lmsr


              "(1) That SWJla a la abtbirrg tnxpnylar.  olti-
         2en o? tbla 5tnt0, over twenty-enatP) pars of agel
         that ho km bean a resident ot tha oountr rherrla
        mah llomae is sotrght  fog a porioa of more t&a OIM
        year rwxt prooe(Ung tiht~
                                rtiiae of 8uebpati0t~~
        aaa U.utthe her sot boon octnVlOt@d~of a felonywitbfa
        two (2) years icmdiatrly, proeodIa5 the flllng of
         Btmb    petition,

                 m      a    retallamor;
                 '(1)        The aam      irformntloa required or a JUUIU-
         reottuer.
                 *(2)        The aormat        ladrasr or pm-fire6 to be ured
         by the avpllaantfor t&e ml8 of beor, ma whothbr
         be 4 drae to ml1 beer for oansuaqtloa an or o#r the
         plWlL*~.


.
Eozorbblo!30rt
             Pord,AdPrlal6trator,Page 3


           *O)    Ue Ahall enuttaratetha klnba of~busl-
      nest In ~I&      bb la rlyaeed or la whloh lm lntcmde
      to ena0 OD the llo~soa vmei*ao an& other pre-
      mlmr  RDarr  his   OODt?Ol of whioh tbo lloemoa   pre-
      Eb a r       I* l p er t.




                  l(S) That    ao pemoa    eDgaeoc2 la chs budnose
       or   saiii~g     alatfllea    8pirit8   CBP   us?   flnrrnom     Lo-
       tsrest la the bminess           to be oonduate3 wider the
       lloentm rought by tk           applloflat.

            ~(6). That he hat Dot hQU any interest 15 m&y
       lloe;lre
              to sell bosr~hloh   lloansa has bsac OLW
       oallod or revoked wltbln the twelvtrs(121 months
       neti prooedlns tkm date of the prsa6nt opplloatlon
       r0r ii OMAN

           “(7) mt    he 10 59t rrriaontianp      doari0ii0a
      with any person who ima, any fl5unoial   intcraat in
      my e8kbllahfBeDt m&nged Ln the busiaam 0f aoll-
      iar,distilled mplrlta, or sny peroon In whom riam
      any lbraae brfi be8a aaaoall*a or mv0k6a wltbln
      the twelve (l2) SIOLMW preoei%q     the pmsuzt liaanee.

                  *a . . e b
                  Artl6le667-7,     Ternonts   Annotatea Panal %de rewls
In   part a8 folloimr
            "(n) Any lium8e iliBu.d Ma8r the     tams  of
      tble ArMolo,    atorpt Branoh tloenaeb '~4 Tampornry
      Uooa8e6   apeoirmiif    provlaod for, rhullteaalaate
      oaa yeu   mm    the aa   i8i3uba, a54 00 lloenao shall
      be lawna tar a longer torn then one par.                        Aay
      person Dow bol0lw (t lleenm b mnufaoture or rail
      beer lb thisZtata and Qeslrlngto re5ow the raaa
       ahall      baforalrglr~tlon
                                 OS nla prasentlioenea,
      aad not more than thirty (30) ae4p ~rlor to euch
      expimtlon        tie 20pur0a
                        ah,         to mka applloetton
      la tb         man&rheroic
                            pr~vtio~ for the pin~ry lrsu-
       MOO or nny dlaw of'lloan~     lad when It 1s dsrlrod
       to ra~w nay 110856e abtalnm d traderthe prooedum


i
Honorable    8ert       ?ord,   Admlnlrtntor,       2~.     4



     proriQa4 in thin Artlole, tho hol4m of m&oh 11.
     lRnU  &all uka nitten    8pplloatlon to the AC
     r008orm4    coll~at~ror Woo   ortim  00myor
     the l+iooaun'r rool4oaoo not more than thirty
      ( 0) byr            for to the aato 0rlxplratlon of the
     1 Eo080 ha r4 by hln. Suoh lpplioatfon
                                          for r’lnou-
     al ahall be &l@nod br t&o lpplloaat
                                       an4 aontaln
     full an4 oomplotrlaformrtloa as lt out rab ?o-
     q&r04 in a4 8pplloetlon  for orlgiaallionmo
     a04 lppllomt ahall paf to the Auouor  en4 Cot
     leotor or %bem  theappropriate lloenso foe for
     t&R olaa6 of llooama roughb to be ruwwd.   . . .*

             Artlore667-19,           Sarmn'r      Annotated penal co40 pro-
lid08 in    part:.
            *The Board or Admlnl8trstor aball hare the
     pouu an4 lthorlty     to oenool the Zio~~o of any
       ram luthoritoa to .6ell b6u after noti-     an4
     gt, r h g l horoln provi404 upon ZJn4lag that tha
     1iaonroo hart

              *. . . .

             '(i)    Emplo~ra my person an4er the ace or
      elghtom      (18) ymarr to sell, hadlo, or 4lsponss
      or    to urlat 111 lalllm,) handling, or 4irpanslaw
      b o o in
            r m y l8t@bltlirhaurt               whom boa         h   mold   at
      retailto          be oon61um4 on the pxwaisrs whrre 80141
      . . .

              *'(a) That the lierplwr ha@             liolat.4        My         mo-
      visionOS thlrAot w a4 wlo ar rsgUlatlon
                                            of
      tho Boar4 at say time 4url   u&R OriRtMoe OS th*
      ~loon~   80 ht to be oari 7 a4 m witkin the next
      pruo4iag   1 ooaee puleb of MY lloemse held by
                 3
      the llowl~eo;
              l.    l   . .


           -w    00t or 0d.uon    0r aodrrion   eimi5w8to4
      herein a0 ORUUO tm the oaum~latlon or ou8penalon
              type of uoona.   shell also bo a vfolatlozl
      of %
      Of t  o hot an4 lebjort to the gmkltlos prwiQn4
      in sootion 26 OS thia utlolo,     plrovl4.4,
                                                 hwovor,
Eanorabla         But Yard, AQIlalrtrator, Pago 5


        thRttlmponut?for ttuJ                                 of snr tslscior
                                                       sisklrri:
        uatluo8tatvvntflla any                         applloatlon for 110a606
        or la a4 ltmtma anport , or other   inrtrunrrrt
        b bo $1104 dth   tho Boardand trloh lsroqairs4
        to b mom to shall bo u 16 potl4r4 In 5notion
        17(ato(2) of Artlola I of ChlR Aoh-
                  Arti    010     667-26,         Vornoa*r Annotetrd      Pea61 Co40 prs-
ride,;
                  *AJly pornon who violates aay pr061610n of thlSs
        Artiolo      rhall br doom4 &lilt    of 8 ai.dwMor R&Id
        apon o~vlo~~on            uiishod by a tins ot
        not 1666 t&m @Wm          $25.00) Dsllsrr aor more
        thEn Plvr.Xus4n4           mllllrr or by imprison-
        mnt la the oolult jell for not more thn om par,
        or by bath mob 8 M MO imprl80656nt~
                  *It lr prorid04~ hawover                   that in oa666 whore
        the Malnl8tkator or tho Boari in rrltlng                        ro66arn0n46
        lOOO~k a         OO Of l P I 04 Of gl&iltr,              -4 6AOh #bR       $6
        aooopk4            t?u 4ooroo of the oomt                  664 8666666mt
        0f    ptj~~t,           8h41u       not   mp0ir0   0~00uttt.h       0r   0 ii-
        OOMO           as povld&             in Seotioa &9(p) of this Artlole,
        bUt 8hsl.l106Tb the quostlon of o6nooll6tion of ll-
        oonso Lp smh 0~688 to ths 4isontlm oi ths Bosr4
        W&6i.@LrtW,       hRViil& iIlR&lid?b plrrpo606-Of

               will be noto tJat u&or 8aotl.m 5 ot hrtlolo
                  It
667    thta4parson    4*8lrlag allam   606ms6af60tur6r,
4lotrlbutor, of retail doalor wt                            rtato in &la petltlon         ior

                                       ovu t*nntponr
such UImw                 aawn@ Otbr thing6,               tht     I&@ 16 l la w abldlnp,
ta x p*yl
Oi    WtOo    7-i      dttiron of thlr Stat*,          fP)   66rs
               ador ths provlalonu of ~eotisn 7 of hrtlols 6g7
rogu4lag tha u@lrat1on aa4 ranoral      OS 11emS*s                               tb s
                                                                                    lppll-
omt     ia nskla4 6pplloatlos r0r awmwsl of 11006w                               wt      set
out t&n Yull aa4 omploto la to r mtloa aslt out m4 rewlm4
in mnlpplloatdon ior aa origlaal                           lloonu~
          The BoardorMalnlstntorir      luth6ris.d b oanad
the llsoaso of uy puson sutimrlm4 Or,ssll boor aster not100
oa4 6 h66rl1& 66 prosorlb64 ln the Ll uor Control Ant upon
Ha4145 t&it t&a l&a600                            hr   msplom % uy      pnon       umlw the
    llonornble Bert    Porit, ACmlnletrator,-60            6




    rgr of olghkor. (18) yerra to roll, &t!lo~or *auloe    or to
    666l6t  10 ldllfg, hamlllq!QI:aiujmnrlng  boorIn any estab-
    ll*hw~t   dmro baor ir 6614 at rota11 to be lonrumv4 on the
    prmalroa whsra 6014. Ilho Baud or A4mlalatrator  al80 Em
    tbo powerM4 muthorltr   to oaaooltb 11OOn66 Ot mf pmrmn
    authorIre to MIU beer rikr notloo an4 hoaria?iM provl404
    by the Liquor  Coatrol Aot who& %ha l&606660 LLle violstd
    any pXQTiAiOI8 Ot this Aot Or a   rulo or rrwla tlon Qr                 Uu
    &l&a Rt Mt tim    adI44 thA 6XK #tMOr Of $kS 1106666 6Oryltrt
    to be 08noello4 or within the next prooo4lag lloenbc;perlob
    or rnr llornre Ii*14by cbc llouA8ee”. kay ptrson vioLatlI&
    a4 provlslan or 666tIon of Art1616 667-7 16 eoilty of a
    slr46mmnor      under    Artlols   667-26, Vonum’r         AtmotatodFMU
    WOt
              I6 view of th6 fon&oing   utututtc wt do not bellore
    th6t 68~ per860 who baa vIolate   thus T6xar Liquor Control Aot
    bf the 01~10  offrau~ of uolaaSully ezploy&     a Pinor, that
    16 l fJIA?M  ur n
                    dulI@t666 (18) pbar0 0s ~(0 60uld jt¶atifF
    the legal oaneluolonthat           the appl:olot is not a law abidlrig
    01-66    wlthln the m6n$ng          oi tJi6 %x60    Ll;uor Control Lot
    With xY!~UOIMO t0 &pQliOutiOn
                                to               l'o#WRi of ths l%O6&66.
              Bowevu, 61 above ~late4 out the 1106&o+ OS tht
    1166~eo 4on bo auaorlleb. ';4mro the Ifoes666 har 6z~ploy66
    a rtI6w an4et llghtoan (18) years ef ago or violakd  any
    protlalon of the AOI or m&yrul.e OF r&atloo 05 the Boar4
    at araptlae durlnutlw lx lc teno ofo t&a lIoemo imt@at to
    bo oanoolf.4 or wIthin the next prooo4Iag llosoer period of
    04 li8MM    bO14 by tha i&OAuOa,  U&4WhUe tbr 1bO660 h66
    baoa l66oolloa tbo akarmo 16 net entitled    to mothor U-
    our0 ror twelve (22) ruralbr,
                  IJI oo~~otion      wltb   the toro~o4,       we 4lrsct   you at-
    tention to Artiole6664, Vornon~a bnnotatedPsna1 Code, 6u-
    thorlalng the %wfl'togNulf,rrfu#o,  MIprad   orsaaool
    pam1t.mQT llororesfor the purdmsa, truuporI atlon, lm-
    gorktloa, 6al0,         or   niamU4OttAr8OS tloobolIo b6VOrt?i66 or
    otherper&s        ti    ream4    thorotem,     It   1~ our   oplnIon thst
    tbls rtatutt aothorlm8  the Boer4 to 06.6661a liren66 Or l-e-
    iuw l llaenar ortha r66ou6lthor66iwhf+n     the Board fir&r
    ttmt tlm appllaaat h66 vlolatoa up  pmvIalea  of the Aot or
    6nt or4or an4 ro~tietI65 ot the BOM4.




i